Exhibit 10.1
 
 
 
 


REGISTRATION RIGHTS AGREEMENT




by and among




CROWN CASTLE INTERNATIONAL CORP.




and




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
MORGAN STANLEY & CO LLC




as Representatives of the Initial Purchasers












Dated as of October 15, 2012
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 15, 2012, by and among Crown Castle International Corp., a
Delaware corporation (the “Company”) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), Morgan Stanley & Co. LLC (“Morgan Stanley” and,
together with Merrill Lynch, the “Representatives”) and the other several
Initial Purchasers named in Schedule A to the Purchase Agreement (as defined
below) (the “Initial Purchasers”), each of whom has agreed to purchase the
Company’s 5.25% Senior  Notes due 2023 (the “Initial Securities”) pursuant to
the Purchase Agreement.


This Agreement is made pursuant to the Purchase Agreement, dated October 3, 2012
(the “Purchase Agreement”), between the Company and the Representatives as
representatives of the Initial Purchasers.  In order to induce the Initial
Purchasers to purchase the Initial Securities, the Company has agreed to provide
the registration rights set forth in this Agreement.  The execution and delivery
of this Agreement is a condition to the obligations of the Initial Purchasers
set forth in Section 4(g) of the Purchase Agreement.


The parties hereby agree as follows:


SECTION 1.       Definitions.  As used in this Agreement, the following
capitalized terms shall have the following meanings:


Additional Interest:  As defined in Section 5(a) hereof.


Agreement:  As defined in the preamble hereto.


Broker-Dealer:  Any broker or dealer registered under the Exchange Act.


Business Day:  Any day other than a Saturday, Sunday or U.S. federal holiday or
a day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.


Closing Date:  The date of this Agreement.


Commission:  The Securities and Exchange Commission.


Company:  As defined in the preamble hereto.


Consummate:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of the Transfer Restricted Securities that were validly tendered by
Holders thereof pursuant to and in accordance with the terms of the Exchange
Offer.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Effectiveness Target Date:  As defined in Section 5(a) hereof.


Exchange Act:  The Securities Exchange Act of 1934, as amended.


Exchange Offer:  The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.


Exchange Offer Registration Statement:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.


Exempt Resales:  The transactions in which the Initial Purchasers propose to
sell the Initial Securities to certain “qualified institutional buyers,” as such
term is defined in Rule 144A under the Securities Act, and to certain non-U.S.
persons pursuant to Regulation S under the Securities Act.


Exchange Securities:  The 5.25% Senior Notes due 2023, of the same series under
the Indenture as the Initial Securities, to be issued to Holders in exchange for
Transfer Restricted Securities pursuant to this Agreement.


FINRA:  Financial Industry Regulatory Authority, Inc.


Holders:  As defined in Section 2(b) hereof.


Indemnified Holder:  As defined in Section 8(a) hereof.


Indenture:  The Indenture, dated as of October 15, 2012, by and between the
Company and The Bank of New York Mellon Trust Company N.A., as trustee (the
“Trustee”), pursuant to which the Securities are to be issued, as such Indenture
is amended or supplemented from time to time in accordance with the terms
thereof.


Initial Purchasers:  As defined in the preamble hereto.


Initial Placement:  The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.


Initial Securities:  As defined in the preamble hereto.


Interest Payment Date:  As defined in the Indenture and the Securities.


Managing Underwriters:  As defined in Section 11 hereof.


Merrill Lynch:  As defined in the preamble hereto.


Morgan Stanley:  As defined in the preamble hereto.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Person:  An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.


Prospectus:  The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.


Purchase Agreement:  As defined in the preamble hereto.


Registration Default:  As defined in Section 5 hereof.


Registration Statement:  Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.


Representatives:  As defined in the preamble hereto.


Securities:  The Initial Securities and the Exchange Securities.


Securities Act:  The Securities Act of 1933, as amended.


Shelf Filing Deadline:  As defined in Section 4(a) hereof.


Shelf Registration Period:  As defined in Section 4(a) hereof.


Shelf Registration Statement:  As defined in Section 4(a) hereof.


Transfer Restricted Securities:  Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of in accordance
with a Shelf Registration Statement and (c) the date on which such Initial
Security is distributed to the public by a Broker-Dealer pursuant to the “Plan
of Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein).


Trust Indenture Act:  The Trust Indenture Act of 1939, as amended.


Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.


SECTION 2.       Securities Subject to this Agreement.


(a)           Transfer Restricted Securities.  The securities entitled to the
benefits of this Agreement are the Transfer Restricted Securities.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           Holders of Transfer Restricted Securities.  A Person is deemed to
be a holder of Transfer Restricted Securities (each, a “Holder”) whenever such
Person owns Transfer Restricted Securities.


SECTION 3.       Registered Exchange Offer.


(a)           Unless the Exchange Offer shall not be permissible under
applicable law or Commission policy, the Company shall use its commercially
reasonable efforts to (i) file with the Commission a Registration Statement
under the Securities Act relating to the Exchange Securities and the Exchange
Offer and cause such Registration Statement to become effective, (ii) in
connection with the foregoing, file (A) all pre-effective amendments to such
Registration Statement as may be necessary in order to cause such Registration
Statement to become effective, (B) if applicable, a post-effective amendment to
such Registration Statement pursuant to Rule 430A under the Securities Act and
(C) subject to the limitations set forth in Section 6(c)(xi),cause all necessary
filings in connection with the registration and qualification of the Exchange
Securities to be made under the state securities or blue sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iii) upon the effectiveness of such Registration Statement, commence the
Exchange Offer.  The Exchange Offer shall be on the appropriate form permitting
registration of the Exchange Securities to be offered in exchange for the
Transfer Restricted Securities and to permit resales of Initial Securities held
by Broker-Dealers as contemplated by Section 3(c) hereof.


(b)           The Company shall use commercially reasonable efforts to cause the
Exchange Offer Registration Statement to be effective continuously and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 Business Days after the date notice of the Exchange Offer is mailed to
the Holders.  The Company shall cause the Exchange Offer to comply with all
applicable federal and state securities laws.  No securities other than the
Exchange Securities shall be included in the Exchange Offer Registration
Statement.  The Company shall use its commercially reasonable efforts to cause
the Exchange Offer to be Consummated on the earliest practicable date after the
Exchange Offer Registration Statement has become effective, but in no event
later than 365 days after the Closing Date (or if such 365th day is not a
Business Day, the next succeeding Business Day).


(c)           The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Initial Securities that are Transfer
Restricted Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company) may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement.  Such “Plan
of Distribution” section shall also contain all other information with respect
to such resales by Broker-Dealers that the Commission may require in order to
permit such resales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Initial Securities held by
any such Broker-Dealer except to the extent required by the Commission.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 6(c) hereof to the extent necessary to
ensure that it is available for resales of Exchange Securities acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period ending on the
earlier of (i) 180 days from the date on which the Exchange Offer Registration
Statement is declared effective and (ii) the date on which a Broker-Dealer is no
longer required to deliver a prospectus in connection with market-making or
other trading activities.


The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.


SECTION 4.       Shelf Registration.


(a)           Shelf Registration.  If (i) because of any change in law or in
applicable interpretations thereof by the staff of the Commission, the Company
is not permitted to effect the Exchange Offer as contemplated by Section 3
hereof, (ii) for any other reason the Exchange Offer is not Consummated within
365 days after the Closing Date, or (iii) with respect to any Holder of Transfer
Restricted Securities (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, (B) such Holder may
not resell the Exchange Securities acquired by it in the Exchange Offer to the
public without delivering a prospectus and the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder or (C) an Initial Purchaser delivers a written request
representing that it holds Initial Securities that were ineligible to be
exchanged in the Exchange Offer then, upon the written request of a Holder or,
in the case of clause (C), an Initial Purchaser, the Company shall:


(x)           cause to be filed a shelf registration statement pursuant to Rule
415 under the Securities Act, which may be an amendment to the Exchange Offer
Registration Statement (in either event, the “Shelf Registration Statement”) on
or prior to the 30th day after the date on which the Company receives notice
from a Holder of Transfer Restricted Securities as contemplated above; provided
in no event shall the Company be required to cause such Shelf Registration
Statement to be filed earlier than the earlier of (a) the 300th day following
the Closing Date (or if such 300th day is not a Business Day, the next
succeeding Business Day) and (b) the 60th day following the Consummation of the
Exchange Offer (or if such 60th day is not a Business Day, the next succeeding
Business Day); (such earliest date being the “Shelf Filing Deadline”), which
Shelf Registration Statement shall provide for resales of all Transfer
Restricted Securities the Holders of which shall have provided the information
required pursuant to Section 4(b) hereof; and
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(y)           use its commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the 65th day after receipt of the written requests required pursuant to Section
4(a) (or if such 65th day is not a Business Day, the next succeeding Business
Day).


The Company shall use its commercially reasonable efforts to keep such Shelf
Registration Statement continuously effective to the extent necessary to ensure
that it is available for resales of Initial Securities by the Holders of
Transfer Restricted Securities entitled to the benefit of this Section 4(a), and
to ensure that it conforms with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the Commission as
announced from time to time until the earlier of (a) one year from the Closing
Date or (b) the date on which all the Initial Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement (such period, the “Shelf Registration Period”).


(b)           Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.  No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 10 Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein.  Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.


SECTION 5.          Additional Interest.  (a)  If (i) the Exchange Offer has not
been Consummated on or prior to the day that is 365 days after the Closing Date
(the “Effectiveness Target Date”), (ii) if applicable, a Shelf Registration
Statement covering resales of the Transfer Restricted Securities has not been
filed or declared effective by the dates set out in Section 4 provided that, in
the case of a Shelf Registration Statement required to be filed or declared
effective pursuant to Section 4(a)(x)(b), such date shall be the day that is 365
days after the Closing Date, or (iii) if applicable, after the Shelf
Registration Statement is filed and declared effective, such Shelf Registration
Statement thereafter ceases to be effective or fails to be usable for its
intended purpose (except as permitted in Section 5(b)) in connection with
resales of Transfer Restricted Securities during the periods specified herein
because either (1) any event occurs as a result of which the related prospectus
forming part of such Shelf Registration Statement would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading, (2) it shall be necessary to amend such Shelf
Registration Statement or supplement the related prospectus, to comply with the
Securities Act or the Exchange Act or the respective rules thereunder, or (3)
the Shelf Registration Statement has expired before a replacement Shelf
Registration Statement has become effective at any time during the Shelf
Registration Period (each such event referred to in clauses (i) through (iii), a
“Registration Default”), the Company hereby agrees that the interest rate borne
by the Transfer Restricted Securities shall be increased by 0.25% per annum
during the 90-day period immediately following the occurrence of such
Registration Default and shall increase by 0.25% per annum at the end of each
subsequent 90-day period in which the Registration Default is continuing, but in
no event shall such increase exceed 1.00% per annum (such increased interest,
the “Additional Interest”).  Following the cure of all Registration Defaults
relating to any particular Transfer Restricted Securities, the interest rate
borne by the relevant Transfer Restricted Securities will be reduced to the
original interest rate borne by such Transfer Restricted Securities; provided,
however, that, if after any such reduction in interest rate, a different
Registration Default occurs, the interest rate borne by the relevant Transfer
Restricted Securities shall again be increased pursuant to the foregoing
provisions.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
All obligations of the Company set forth in the preceding paragraph that are
outstanding with respect to any Transfer Restricted Security at the time such
security ceases to be a Transfer Restricted Security shall survive until such
time as all such obligations with respect to such security shall have been
satisfied in full.


(b) A Registration Default referred to in Section 5(a)(iii) hereof shall be
deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) other material events with respect
to the Company that would need to be described in such Shelf Registration
Statement or the related prospectus and (ii) in the case of clause (y), the
Company is proceeding promptly and in good faith to amend or supplement such
Shelf Registration Statement and related prospectus to describe such events;
provided, however, that in any case if such Registration Default occurs for a
continuous period in excess of 30 days (such period, the “Suspension Period”),
Additional Interest shall be payable in accordance with Section 5(a) from the
61st day after such Registration Default occurs until such Registration Default
is cured.


SECTION 6.       Registration Procedures.


(a)           Exchange Offer Registration Statement.  In connection with the
Exchange Offer, if required pursuant to Section 3(a) hereof, the Company shall
comply with all of the provisions of Section 6(c) hereof, shall use its
commercially reasonable efforts to effect such exchange to permit the sale of
Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution thereof, and shall comply with all of the following
provisions:


(i)           As a condition to its participation in the Exchange Offer pursuant
to the terms of this Agreement, each Holder of Transfer Restricted Securities
shall furnish, upon the request of the Company, prior to the Consummation
thereof, a written representation to the Company (which may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
to the effect that (A) it is not an affiliate (as defined in Rule 405 under the
Securities Act) of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any Person to
participate in, a distribution (within the meaning of the Securities Act) of the
Exchange Securities to be issued in the Exchange Offer and (C) it is acquiring
all the Exchange Securities to be received by it in its ordinary course of
business.  In addition, all such Holders of Transfer Restricted Securities shall
otherwise cooperate in the Company’s preparations for the Exchange Offer.  Each
Holder hereby acknowledges and agrees that any Broker-Dealer and any such Holder
using the Exchange Offer to participate in a distribution of the securities to
be acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
if the resales are of Exchange Securities obtained by such Holder in exchange
for Initial Securities acquired by such Holder directly from the Company.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           Shelf Registration Statement. If required pursuant to Section 4,
in connection with the Shelf Registration Statement, the Company shall comply
with all the provisions of Section 6(c) hereof and shall use its commercially
reasonable efforts to effect such registration to permit the resale of the
Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution thereof, and pursuant thereto the Company will as
expeditiously as possible prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof.


(c)           General Provisions.  In connection with any Registration Statement
and any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Initial
Securities by Broker-Dealers),  the Company shall:


(i)           use its commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
for the period specified in Section 3 or 4 hereof, as applicable; upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain a material misstatement or omission
or (B) not to be effective and usable for resale of Transfer Restricted
Securities during the period required by this Agreement, the Company shall file
promptly an appropriate amendment to such Registration Statement, in the case of
clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use its commercially reasonable efforts to cause such
amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purpose(s) as soon as
practicable thereafter;


(ii)           prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Section 3 or 4 hereof, as applicable, or such shorter period as
will terminate when all Transfer Restricted Securities covered by such
Registration Statement have been sold; cause the Prospectus to be supplemented
by any required Prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 under the Securities Act, and to comply fully with the
applicable provisions of Rules 424 and 430A under the Securities Act in a timely
manner; and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(iii)           advise the Managing Underwriters (as defined below), if any, and
selling Holders promptly and, if requested by such Persons, to confirm such
advice in writing, (A) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to any Registration
Statement or any post-effective amendment thereto, when the same has become
effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or following receipt by the Company of any notification
of the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in such jurisdiction, or the
initiation of any proceeding for any of the preceding purposes and (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading.  If at any time the Commission shall issue
any stop order suspending the effectiveness of the Registration Statement, or
any state securities commission or other regulatory authority shall issue an
order suspending the qualification or exemption from qualification of the
Transfer Restricted Securities under state securities or blue sky laws, the
Company shall use its commercially reasonable efforts to obtain the withdrawal
or lifting of such order at the earliest possible time;


(iv)           furnish without charge to each of the Initial Purchasers, each
selling Holder named in any Registration Statement, and each of the Managing
Underwriters, if any, at least three Business Days before filing with the
Commission, copies of any Registration Statement or any Prospectus included
therein or any amendments or supplements to any such Registration Statement or
Prospectus (including all documents incorporated by reference after the initial
filing of such Registration Statement to the extent such documents are not
otherwise publicly available), and, in the event that an Initial Purchaser (with
respect to any portion of an unsold allotment from the original offering) is
participating in the Exchange Offer or the Shelf Registration Statement, the
Company shall use its commercially reasonable efforts to reflect in each such
document, when so filed with the Commission, such comments as such Initial
Purchaser reasonably may propose. The comments of an Initial Purchaser or
Managing Underwriter, if any, shall be deemed to be reasonable if such
Registration Statement, amendment, Prospectus or supplement, as applicable, as
proposed to be filed, contains a material misstatement or omission which such
proposed comment seeks to remedy;
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(v)           make available at reasonable times for inspection by the Initial
Purchasers, the Managing Underwriters, if any, participating in any disposition
pursuant to such Registration Statement and any attorney or accountant retained
by such Initial Purchasers or any of the Managing Underwriters, all relevant
financial and other records, pertinent corporate documents and properties of the
Company and cause the Company’s officers, directors and employees to supply all
relevant information reasonably requested by any such Holder, Managing
Underwriter, attorney or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof and prior to its effectiveness and to participate in meetings with
investors to the extent requested by the Managing Underwriters, if any, in each
case, as shall be reasonably necessary to enable such Persons to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act;
provided, however, that the foregoing inspection and information gathering shall
be coordinated on behalf of the Initial Purchasers by the Representatives and on
behalf of the other Persons by one counsel designated by and on behalf of such
other Persons;


(vi)           if requested by any selling Holders or the Managing Underwriters,
if any, include in any Registration Statement or Prospectus, such information as
the Company and such selling Holders and Managing Underwriters, if any, may
reasonably agree to include therein, including, without limitation, information
relating to the “Plan of Distribution” of the Transfer Restricted Securities,
information with respect to the principal amount of Transfer Restricted
Securities being sold to the underwriter(s), if any, the purchase price being
paid therefor and other terms of the offering of the Transfer Restricted
Securities to be sold in such offering; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as practicable after
the Company is notified of the matters to be incorporated in such Prospectus
supplement or post-effective amendment;


(vii)           use its commercially reasonable efforts to confirm that the
ratings applicable to the Initial Securities will also apply to the Transfer
Restricted Securities covered by the Registration Statement, if so requested by
the Holders of a majority in aggregate principal amount of Transfer Restricted
Securities covered thereby or the Managing Underwriters, if any;


(viii)           to the extent not otherwise publicly available, furnish to each
Initial Purchaser, each selling Holder and each of the underwriter(s), if any,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including, if so requested
in writing, financial statements and schedules, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference);


(ix)           during the Shelf Registration Period, deliver to each selling
Holder and each of the underwriter(s), if any, without charge, as many copies of
the Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; the Company hereby
consents, subject to the terms of this Agreement, to the use of the Prospectus
and any amendment or supplement thereto by each of the selling Holders and each
of the underwriter(s), if any, in connection with the offering and the sale of
the Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(x)           enter into such customary agreements (including an underwriting
agreement), and make such customary representations and warranties, and take all
such other actions in connection therewith in order to Consummate the
disposition of the Transfer Restricted Securities pursuant to any Registration
Statement contemplated by this Agreement, all to such extent as may be
reasonably requested by any Initial Purchaser or by any Holder of Transfer
Restricted Securities or Managing Underwriter in connection with any sale or
resale pursuant to any Registration Statement contemplated by this Agreement;
and whether or not an underwriting agreement is entered into and whether or not
the registration is an Underwritten Registration, the Company shall:


(A)           furnish to each Initial Purchaser, each selling Holder and each
Managing Underwriter, if any, in such substance and scope as they may reasonably
request and as are customarily made by issuers to underwriters in primary
underwritten offerings, upon the date of the Consummation of the Exchange Offer
or, if applicable, the effectiveness of the Shelf Registration Statement:


(1)           a certificate, dated the date of Consummation of the Exchange
Offer or the date of effectiveness of the Shelf Registration Statement, as the
case may be, signed by (y) the President or any Vice President and (z) a
principal financial or accounting officer of the Company, confirming, as of the
date thereof, the matters set forth in paragraphs Section 4(c) of the Purchase
Agreement and such other matters as such parties may reasonably request;


(2)           an opinion, dated the date of Consummation of the Exchange Offer
or the date of effectiveness of the Shelf Registration Statement, as the case
may be, of counsel for the Company, covering the matters set forth in Section
4(b) of the Purchase Agreement as such matters are applicable in the context of
the Consummation of the Exchange Offer or the date of effectiveness of the Shelf
Registration Statement, as the case may be, and such other matters as such
parties may reasonably request, and in any event including a customary statement
substantially to the effect that such counsel has participated in conferences
with officers and other representatives of the Company, representatives of the
independent public accountants for the Company, representatives of the Managing
Underwriters, if any, and counsel to the Managing Underwriters, if any, in
connection with the preparation of such Registration Statement and the related
Prospectus and have considered the matters required to be stated therein and the
statements contained therein, although such counsel has not independently
verified the accuracy, completeness or fairness of such statements; and that
such counsel advises that, on the basis of the foregoing, no facts came to such
counsel’s attention that caused such counsel to believe that the applicable
Registration Statement, at the time such Registration Statement became
effective, and, in the case of the Exchange Offer Registration Statement, as of
the date of Consummation, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, or that the Prospectus contained in
such Registration Statement as of its date and, in the case of the opinion dated
the date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein not misleading.  Without
limiting the foregoing, such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus and such other customary matters; and
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(3)           solely in connection with an Underwritten Offering, a customary
comfort letter, dated the date of effectiveness of the Shelf Registration
Statement, from the Company’s independent accountants, in the customary form and
covering matters of the type customarily requested to be covered in comfort
letters by underwriters in connection with primary underwritten offerings; and


(B)           deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(x)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company pursuant to this Section 6(c)(x), if
any.


If at any time the representations and warranties of the Company contemplated in
Section 6(c)(x)(A)(1) hereof cease to be true and correct, the Company shall so
advise the Initial Purchasers and the Managing Underwriters, if any, and each
selling Holder promptly and, if requested by such Persons, shall confirm such
advice in writing;


(xi)           prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders, the Managing Underwriters, if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or Managing Underwriters, if any, may
reasonably request in writing; provided, however, that the Company  shall not be
required to (1) register or qualify as a foreign corporation or other entity or
as a dealer in securities in any jurisdiction where it is not then so qualified,
(2) file any general consent to service of process in any jurisdiction where it
is not presently qualified or (3) subject itself to taxation in any jurisdiction
where it is not then so subject;
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
(xii)           issue, upon the request of any Holder of Initial Securities
covered by the Shelf Registration Statement, Exchange Securities having an
aggregate principal amount equal to the aggregate principal amount of Initial
Securities surrendered to the Company by such Holder in exchange therefor or
being sold by such Holder; such Exchange Securities to be registered in the name
of such Holder or in the name of the purchaser(s) of such Exchange Securities,
as the case may be; in return, the Initial Securities held by such Holder shall
be surrendered to the Company for cancellation;
 
(xiii)           cooperate with the selling Holders and the Managing
Underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and enable such Transfer Restricted Securities
to be in such denominations and registered in such names as the Holders or the
Managing Underwriters, if any, may request at least two Business Days prior to
any sale of Transfer Restricted Securities made by such Holders or Managing
Underwriters;


(xiv)           if any fact or event contemplated by Section 6(c)(iii)(D) hereof
shall exist or have occurred, prepare a supplement or post-effective amendment
to the Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading;


(xv)           provide a CUSIP number for all Securities not later than the
effective date of the Registration Statement covering such Securities and
provide the Trustee under the Indenture with printed certificates for such
Exchange Securities which are in a form eligible for deposit with the Depository
Trust Company;


(xvi)           cooperate and assist in any filings required to be made with
FINRA and in the performance of any due diligence investigation by any Managing
Underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of FINRA;


(xvii)           cause the Indenture to be qualified under the Trust Indenture
Act not later than the effective date of the first Registration Statement
required by this Agreement, and, in connection therewith, cooperate with the
Trustee and the Holders of Securities to effect such changes to the Indenture as
may be required for such Indenture to be so qualified in accordance with the
terms of the Trust Indenture Act; and to execute and use its commercially
reasonable efforts to cause the Trustee to execute, all documents that may be
required to effect such changes and all other forms and documents required to be
filed with the Commission to enable such Indenture to be so qualified in a
timely manner;
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(xviii)           cause all Securities covered by the Registration Statement to
be listed on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed if requested by the
Holders of a majority in aggregate principal amount of Initial Securities or the
Managing Underwriters, if any; and


(xix)           provide promptly to each Holder upon request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act.


Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xiv) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.  If
so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice.  In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section
6(c)(iii)(D) hereof to and including the date when each selling Holder covered
by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xiv) hereof or
shall have received the Advice; provided, however, that no such extension if in
excess of a Suspension Period shall be taken into account in determining whether
Additional Interest is due pursuant to Section 5 hereof or the amount of such
Additional Interest, it being agreed that the Company’s option to suspend use of
a Registration Statement pursuant to this paragraph if in excess of a Suspension
Period shall be treated as a Registration Default for purposes of Section 5
hereof.


SECTION 7.        Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement will be borne by the Company,
regardless of whether a Registration Statement becomes effective, including,
without limitation: (i) all filing fees and the reasonable fees and
disbursements of one counsel to the Initial Purchasers and Holders incurred in
connection with the review and qualification of the offering of the Securities
by FINRA;  (ii) all fees and expenses of compliance with federal securities and
state securities or blue sky laws to the extent required hereunder; (iii) all
expenses of printing (including printing certificates for the Exchange
Securities to be issued in the Exchange Offer and printing of Prospectuses);
(iv) all fees and disbursements of counsel for the Company; (v) all expenses in
connection with any offer and sale of the Exchange Securities outside of the
United States, including filing fees and the reasonable fees and disbursements
of one counsel for the Initial Purchasers and the Holders, taken together, in
connection with offers and sales outside of the United States; (vi) all fees and
disbursements of independent certified public accountants of the Company in
connection with the transactions described in this Agreement (including the
expenses of any special audit and comfort letters required by  such
performance); and (vii) all other costs and expenses incident to the performance
of the obligations of the Company hereunder for which provision is not otherwise
made in this Section. It is understood, however, that except as provided in this
Section 7 and Section 8, the Initial Purchasers, Holders of Transfer Restricted
Securities and Managing Underwriters, if any, will pay all of their costs and
expenses, including fees and disbursements of their counsel, transfer taxes
payable on resale of any of the Securities by them and any advertising expenses
connected with any offers they may make.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 8.        Indemnification.


(a)           The Company agrees to indemnify and hold harmless (i) each Holder
of Transfer Restricted Securities, (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder of Transfer Restricted Securities and (iii) each
affiliate (within the meaning of Rule 405 under the Securities Act) of any
Holder of Transfer Restricted Securities (the Persons referred to in clauses
(i), (ii) and (iii), collectively, the “Indemnified Holders”) from and against
any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in an
Exchange Offer Registration Statement, a Shelf Registration Statement or
Prospectus contained therein (or any amendment or supplement thereto), or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon information relating to any of the Indemnified Holders furnished to the
Company by any of the Indemnified Holders expressly for use therein.


In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for (i) the fees and expenses of more than one separate firm (in
addition to one local counsel in each jurisdiction) for all Indemnified Holders
and (ii) the fees and expenses of more than one separate firm (in addition to
one local counsel in each jurisdiction) for the Company, its directors, its
officers who sign an Exchange Offer Registration Statement or a Shelf
Registration Statement and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, and that all such fees and expenses shall be reimbursed as they
are incurred.  In the case of any such separate firm for the Indemnified
Holders, such firm shall be designated in writing by the Representatives.  In
the case of any such separate firm for the Company, and such directors, officers
and control persons of the Company, such firm shall be designated in writing by
the Company.  The indemnifying party shall not be liable for any settlement of
any such proceeding effected without its written consent, but if settled with
such consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment.  No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified party.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           Each Holder of Transfer Restricted Securities agrees, severally
and not jointly, to indemnify and hold harmless the Company and its directors,
officers who sign an Exchange Offer Registration Statement or a Shelf
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company,
and the respective officers, directors, partners, employees, representatives and
agents of each such Person, from and against any and all losses, claims, damages
and liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in an Exchange Offer Registration Statement, a Shelf
Registration Statement or Prospectus contained therein (or any amendment or
supplement thereto), or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only with reference to information
relating to such Holder of Transfer Restricted Securities furnished to the
Company in writing expressly for use in an Exchange Offer Registration
Statement, Shelf Registration Statement or Prospectus contained therein (or any
amendment or supplement thereto).


(c)           To the extent the indemnification provided for in this Section 8
is unavailable to an indemnified party under Section 8(a) or (b) hereof or is
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each applicable indemnifying party, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company, on the one hand, and the Indemnified Holders, on the other hand,
from the Exchange Offer or (ii) if the allocation provided by Section 8(c)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company, on the one hand, and the Indemnified
Holders, on the other hand, in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations.  The relative fault of the Company on the one
hand and of the Indemnified Holder on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Indemnified Holders and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 8(a) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Company and each Holder of Transfer Restricted Securities agree that it
would not be just and equitable if contribution pursuant to this Section 8(c)
were determined by pro rata allocation (even if the Indemnified Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 8, no
Indemnified Holder shall be required to contribute any amount in excess of the
amount by which the total discount received by such Holder with respect to the
Initial Securities exceeds the amount of any damages which such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  The Holders’ obligations to contribute pursuant
to this Section 8(c) are several in proportion to the respective principal
amount of Initial Securities held by each of the Holders hereunder and not
joint.  The remedies provided for in this Section 8 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
indemnified party at law or in equity.


(d)           The indemnification provisions contained in this Section 8 shall
remain operative and in full force and effect regardless of any termination of
this agreement, any investigation made by or on behalf of an Indemnified Holder
or by or on behalf of the Company, its officers or directors or any person
controlling the Company and completion of the Exchange Offer.


SECTION 9.        Rule 144A.  The Company hereby agrees with each Holder, for so
long as any Transfer Restricted Securities remain outstanding, to use its
commercially reasonable efforts to make available to any Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale thereof and
any prospective purchaser of such Transfer Restricted Securities from such
Holder or beneficial owner, the information required by Rule 144A(d)(4) under
the Securities Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A under the Securities Act.


SECTION 10.      Participation in Underwritten Registrations.  No Holder may
participate in any Underwritten Registration hereunder unless such Holder (a)
agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 11.      Selection of Underwriters.  The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering.  In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering (the “Managing Underwriters”) will be
selected by the Holders of a majority in aggregate principal amount of the
Transfer Restricted Securities included in such offering; provided, however,
that such Managing Underwriters must be reasonably satisfactory to the Company.


SECTION 12.      Miscellaneous. 
 
(a)           Remedies.  The Company hereby agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of the provisions of this Agreement and hereby agree to waive the defense in any
action for specific performance that a remedy at law would be adequate.


(b)           No Inconsistent Agreements. The Company will not on or after the
date of this Agreement enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.  The Company has not previously
entered into any agreement granting any registration rights with respect to the
Initial Securities to any Person.  The rights granted to the Holders hereunder
do not in any way conflict with and are not inconsistent with the rights granted
to the holders of the Company’s securities under any agreement in effect on the
date hereof.


(c)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless the Company has (i) in the
case of Section 5 hereof and this Section 12(c), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
affiliates).  Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly and adversely affects the rights of any Initial
Purchaser hereunder, the Company shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(d)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:


(i)           if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and


if to the Company:


Crown Castle International Corp.
1220 Augusta Drive
Suite 500
Houston, Texas 77057
Attention: Jay A. Brown and Blake Hawk


with copies to:


Cravath, Swaine & Moore LLP
825 8th Avenue
New York, NY 10019
Facsimile: 212-474-3700
Attention: Stephen Burns


All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; three Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.


Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.


(e)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


(g)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


(h)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.


(i)           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
(j)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

  CROWN CASTLE INTERNATIONAL CORP.          
 
By:
/s/ Jay Brown       Name:  Jay Brown        Title:    SVP, CFO & Treasurer      
   


 
The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:


Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co. LLC
Acting on behalf of themselves and as the Representatives of the several Initial
Purchasers
 

By:  MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED           By: 
/s/ Russ Bunting
     
Name:  Russ Bunting 
     
Title:    Director
 

 

By: MORGAN STANLEY & CO. LLC           By:
/s/ Reagan Philipp
     
Name: Reagan Philipp
     
 
 

 
 
 
 